Thomas, J.
There was, in our judgment, no sufficient ground for the nonsuit of the plaintiff.
1. The amended answers of Mr. Dickinson, one of the plaintiffs’ directors, indicate to us no purpose on his part of avoiding his duty. They are substantial answers to all the interrogatories put. If the defendant objected to any of the answers as not full and clear, he should have filed his motion, setting forth his objections to the answers, and praying that they should be made more full and clear. Upon the consideration of such motion and inspection of the answers, the presiding judge must determine and direct which of the interrogatories require further and fuller answers. And for the refusal or neglect of the party to make such further and fuller answers, a nonsuit or default may be entered. St. 1852, c. 312, §§ 70-72. It would expose parties to great peril if, after a general order to make further *531answers, and a compliance with such order in good faith, they could be nonsuited or defaulted because some imperfection could still be discovered in some of the answers made.
2. As to the answers of the treasurer and clerk, we are of opinion that the practice act gave to the defendant no such power over the books and papers of the plaintiff corporation as is claimed in his interrogatories and request to the clerk and treasurer. When this officer submitted himself to the direction of the court, the defendant should have applied to the presiding judge for an order to inspect the books and papers of the corporation. Exceptions sustained.